ELLIS, Judge.
This is a companion case to the case of Thigpen v. Aetna Casualty and Surety Company et al., 201 So.2d 525, decided by us this date. For the reasons set forth therein, we are of the opinion that the trial court correctly established the liability of the parties.
With respect to the injuries received by Walter Lee White Cox, her injuries were diagnosed as a contusion of the right shoulder, thyrocervical and trapezius muscle strain and lumbar muscle strain. She received no treatment other than analgesics, muscle relaxants and rest. The trial judge found her injuries to be of a mild type, necessitating medical attention but no extensive treatment. He found that she had been prevented from working for some period of time, and awarded her the sum of $1,000.00. Considering the wide latitude given to trial judges in making determinations of this nature, we are of the opinion that this award is not manifestly erroneous.
The judgment appealed from is, accordingly, affirmed at appellant’s cost.
Affirmed.